Citation Nr: 0818829	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  96-50 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
psychiatric disorder, to include schizophrenia.

2.  Entitlement to service connection for a psychiatric 
disorder, to include schizophrenia.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected brain concussion, scar, healed.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
entitlement to compensable rating for the service-connected 
scar and determined that new and material evidence had not 
been received to reopen a previously denied claim of service 
connection for schizophrenia.  

The veteran testified at a personal hearing before a Hearing 
Officer the RO in May 1998.  A transcript of his testimony is 
associated with the claims file.  

The case was remanded to the RO by the Board in February 2001 
and September 2006 for additional development and 
adjudicative action.  

With regard to the claim of whether new and material evidence 
has been received to reopen a claim of service connection for 
a psychiatric disorder, it is apparent that the RO must have 
reopened the veteran's previously denied claim of service 
connection, as evidenced by the additional VA examinations 
conducted in June and July 2002, and the de novo review 
conducted pursuant to the December 2002 and July 2007 
supplemental statements of the case.  Nevertheless, the Board 
must still review the RO's preliminary decision even if an RO 
makes an initial determination to reopen a claim.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).  In this case, the Board 
reopens the claim, as noted herein below; however, since the 
RO has already had an opportunity to further develop the 
record and conduct a de novo review of the reopened claim of 
service connection for a psychiatric disorder, based on the 
evidence in its entirety (less one private medical opinion 
submitted directly to the Board with a waiver of RO 
consideration), a decision by the Board on the merits of the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder at this juncture is not prejudicial to 
the veteran.  The veteran submitted a private medical opinion 
directly to the Board in December 2006, and the RO has not 
had a chance to review this evidence; however, the veteran's 
May 2008 Informal Hearing Presentation explicitly waived RO 
review/consideration of the newly submitted evidence.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a July 2002 VA examination report, the veteran complained 
of post-concussive headaches, and the examiner opined that 
the veteran had a current headache disability that was 
related to the in-service head injury in 1968.  In a November 
2005 Informal Hearing Presentation, the veteran's accredited 
representative argued that service connection for headaches 
was warranted.  The RO has yet to address the veteran's 
claim.  As such, the informal claim of service connection for 
headaches, claimed as secondary to the in-service head 
trauma, is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a January 1971 decision, the Board denied service 
connection for schizophrenia.  In subsequent Board decisions 
dated January 1981 and November 1983, service connection for 
a psychiatric disorder was denied because new and material 
evidence had not been received to reopen a previously denied 
claim of service connection.  Those decisions are final.

2.  Evidence received since the Board's November 1983 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The veteran's psychiatric disorder, including 
schizophrenia, was not first shown during service or within a 
year following discharge from service, and is not related to 
any incident of service, including an in-service head injury.  

4.  At no time has the service-connected brain concussion 
scar been more than slightly disfiguring; it is not painful 
or poorly nourished, and it does not cause limitation of 
function of the affected part.  

5.  Since August 30, 2002, the service-connected brain 
concussion scar at the front of the scalp has not been 
manifested by any of the eight characteristics of 
disfigurement.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
Board's August 1983 decision; thus, the claim of service 
connection for a psychiatric disorder, to include 
schizophrenia, is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2001).

2.  Neither schizophrenia nor any other psychiatric disorder 
was incurred in or aggravated by the veteran's active 
military service, nor may it be presumed to have occurred 
therein.  38 U.S.C.A. § § 1110, 1112, 1131, 5102, 5103, 
5103A, 5106, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.6, 
3.303 3.307, 3.309 (2007).  

3.  The criteria for the assignment of a compensable rating 
for the service-connected brain concussion scar have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2007); 
38 C.F.R. § 4.118, Diagnostic Codes 7800 (effective before 
and since August 30, 2002), 7803, 7804, 7805 (effective from 
August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that the purpose of the notice was not frustrated.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  Moreover, in this 
case, compliant pre-adjudicatory notice would have been 
impossible because the duty-to-notify and assist regulations 
currently in effect did not exist at the time of the 
September 1996 rating decision that denied the veteran's 
claims.  

After the enactment of the new law in November 2000, duty-to-
assist letters were sent to the veteran in August 2001, 
August 2002 and September 2006.  These letters included an 
explanation of VA's duty to assist in obtaining records and 
providing a medical examination or opinion where necessary, 
as it pertained to the veteran's claims.  The letters also 
requested that the appellant sign and return authorization 
forms providing consent for VA to obtain his private medical 
records and that the appellant submit any evidence in his 
possession that pertained to his claims.  The September 2006 
letter specifically advised the veteran of how the disability 
ratings and effective dates are assigned, as it pertains to 
the underlying service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
In essence, VA's obligation to provide a claimant with notice 
of what constitutes new and material evidence to reopen a 
service-connection claim includes notice of the bases for the 
denial in the prior decision and describes the evidence 
necessary to establish service connection that was not 
present in the previous denial.  

Despite any defect in the notice provided to the veteran 
regarding new and material evidence, the case was 
subsequently reopened by the Board; thus, any defect in this 
regard results in harmless error.  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The August 1996 rating decision that confirmed and continued 
the initial noncompensable percent rating, explained what the 
evidence would have to show to obtain a higher disability 
rating, and a July 2007 supplemental statement of the case 
explained that the criteria pertaining to scars had been 
amended, setting out both the old criteria in effect prior to 
August 30, 2002 as well as the revised criteria in effect as 
of August 30, 2002.  The July 2007 supplemental statement of 
the case was also a readjudication of the claim.  
Furthermore, the veteran's accredited representative, in a 
May 2008 Informal Hearing Presentation acknowledged that the 
veteran's scar was rated pursuant to the criteria set forth 
at 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Not only did the July 2007 supplemental statement of the case 
provide the appellant with the relevant regulations for his 
increased rating claim, including those governing VA's notice 
and assistance duties, as well as an explanation of the 
reason for the denial of the claim, the record also shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Based on September 2006 remand instructions, a subsequent VA 
examination was scheduled to determine the most appropriate 
rating to assign for the veteran's service-connected brain 
concussion scar.  

Although the appellant received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided a meaningful opportunity to 
participate effectively in the processing of his claim such 
that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  A reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his claim 
for increase and his underlying claim of service connection 
for a psychiatric disorder. 

The veteran demonstrated his actual knowledge of what was 
required to substantiate these claims in his arguments 
included on his Substantive Appeal and in his other 
correspondence to the RO.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  
VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  New and Material Evidence

In Board decisions dated October 1971, January 1981, and 
November 1983, service connection for a psychiatric disorder, 
including schizophrenia, was denied.  The basis for the 
October 1971 denial was that the medical evidence of record 
did not show that the veteran's schizophrenia began during 
service or was otherwise related to the documented in-service 
head trauma.  The October 1971 decision is final.  The basis 
for the Board denials of January 1981 and November 1983 was 
that new and material evidence had not been received to 
reopen the previously denied claim of service connection for 
a psychiatric disorder.  

The appellant continues to assert that his psychiatric 
disorder was incurred during service, or at the very least, 
resulted from his in-service head trauma.  

Additional evidence has been added to the record, including 
additional correspondence from the veteran and his spouse, VA 
examination reports, and a private medical opinion from 
December 2006.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  When "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was amended during the pendency of this appeal.  
This amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001 and the veteran's current application to 
reopen the claim of service connection was received prior to 
that date.  See 38 C.F.R. § 3.156(a) (2001).  

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the last prior 
denial, the weight of the medical and other evidence of 
record did not support a finding of in-service incurrence of 
a psychiatric disorder or a nexus between the current 
psychiatric disorder and the veteran's in-service head 
injury.  The Board decisions of October 1971, January 1981, 
and November 1983 are final.  38 U.S.C.A. § 7104.

Since the most recent prior final decision, evidence has been 
added to the claims file.  The additional evidence of record 
consists of additional correspondence from the veteran and 
his spouse, the May 1998 RO hearing transcript, VA 
examination reports dated in June 2002 and July 2002, and a 
private medical opinion from December 2006.  This evidence, 
in particular the December 2006 private medical opinion by 
Dr. Melendez, asserts that the veteran presented with 
emotional symptoms, nervousness and restlessness prior to the 
in-service head injury; thus establishing the possibility 
that the veteran's psychiatric disorder began during service, 
regardless of whether it was affected by the in-service head 
injury.  
Thus, the additional evidence is new and material.  It 
includes competent evidence (that must be presumed credible) 
to cure the prior evidentiary defect.

Thus, evidence submitted since the Board's November 1983 
decision bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant and which, by itself, or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim of service connection for a psychiatric disorder.

New and material evidence has been received since the Board's 
November 1983 decision and reopening the claim is warranted.  
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. § 3.156 (2001).

III.  Service Connection

The veteran asserts that service connection is warranted for 
a psychiatric disorder, including schizophrenia.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

The prevail on the issue of service connection, there must be 
medical evidence of a (1) current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records reveal that no neurological or 
psychiatric abnormalities were identified on examination at 
entry into service.  In May 1968, the veteran was 
hospitalized briefly after receiving a blunt head injury.  He 
reported loss of consciousness for an hour.  Physical 
examination revealed a laceration of the left frontal 
parietal scalp.  Objective neurological studies were all 
unremarkable and the veteran did not report symptoms of a 
nervous condition at that time.  The diagnosis was cerebral 
concussion.  

The veteran reported having nervous trouble and frequent 
trouble sleeping at his discharge examination in September 
1968, although the physical examination report revealed no 
neurological or psychiatric abnormalities.  

The veteran was discharged from service in November 1968, and 
he filed his original claim of service connection for 
schizophrenia in February 1970.  In support of his claim, he 
submitted a March 1970 report from a private doctor who noted 
that he had treated the veteran in February 1970 and March 
1970 for complaints of nervousness and memory loss, which the 
veteran reported had been present since his [in-service] 
concussion.  

At VA psychiatric examination in May 1970, the diagnosis was 
schizophrenic reaction, undifferentiated type, severe.  
Neurological examination in July 1970 revealed a well-healed 
left frontal scalp scar, with no other physical 
abnormalities.  The veteran complained of nervousness, 
tension, anxiety and headaches since the injury.  The 
diagnosis was residuals of cerebral concussion, and "NP 
condition."

The September 1970 rating decision held that no relationship 
existed between the veteran's present mental disease and the 
in-service brain concussion.

At a Board hearing in January 1971, the veteran's wife 
testified that she had observed the veteran's nervousness 
since right after the in-service brain concussion, and that 
she had known the veteran since before he was in the service.  

A Board decision dated in October 1971 denied the veteran's 
claim, finding that there was no record of a psychiatric 
disorder during service, psychosis was not first diagnosed 
until May 1970, approximately 18 months after service 
discharge, and there was no evidence of an etiological 
relationship between the psychosis and the service-connected 
cerebral concussion.  

The veteran continued to maintain that his psychiatric 
disorder was related to the in-service head trauma.  In 
support of his claim to reopen, the veteran submitted a 
private opinion from Dr. E. A. C. dated in August 1973, who 
indicated that he treated the veteran in October 1969 because 
of an acute episode of depressive neurotic reaction.  Another 
private doctor, J. S. M., MD, indicated in a March 1974 note, 
that he had examined the veteran on one occasion after he 
complained of being nervous and having been so since his 
military service.  A statement by Dr. A. M. D. from May 1979 
indicated that he treated the veteran in 1969 for nervous 
tension.  He prescribed some tranquilizers and referred him 
to a psychiatrist for treatment.

In addition to the above medical statements, the veteran 
submitted five lay statements from family and friends who all 
reported that the veteran was not the same person when he 
returned from service, and seemed very nervous and depressed 
since that time.  

A December 1981 Board decision essentially confirmed and 
continued the prior denial(s), finding that new and material 
evidence had not been received to reopen the previously 
denied claim(s).  

The veteran continued to pursue a claim of service 
connection.  In support of his claim, the veteran reported 
that he was treated for psychosis within the presumptive 
period (first year) following discharge from service.  He 
submitted a medical certificate from a private physician, 
Jesus M. Ayuso-Rosario, M.D. showing treatment since July 18, 
1969 and a finding of psychosis - nervous breakdown, r/o 
schizophrenia.  In August 1982, the RO requested a Field 
Examination to obtain photocopies of the physician's 
treatment record of the veteran.  In a December 1982 Field 
Examination Report, the field examiner explained that he 
attempted to contact Dr. Ayuso Rosario a number of times, but 
it appeared as though the doctor was avoiding him.  The field 
examiner then visited Dr. Ayuso-Rosario's office in December 
1982 and the doctor explained that the requested information 
was not located at his office because the treatment of the 
veteran was conducted when he was an employee of another 
doctor, who had since retired.  The Field Examiner noted the 
following:

Most of these cases I have gone looking 
for the originals of these treatment 
records have been unsuccessful.  Most of 
the doctors were very surprised of our 
request, and some of them tended to evade 
our action.  On this particular case, 
like some others, the information of 
treatment seems doubtful.  In fact, they 
were unable to provide a photocopy of the 
treatment record.  

A November 1983 Board decision essentially confirmed and 
continued the previous denials of service connection, finding 
once again that new and material evidence had not been 
received to reopen the previously denied claims.  

The current appeal arises from the veteran's most recent 
claim to reopen, received at the RO in November 1994.  

A July 1998 VA examination noted the veteran's complaints of 
headaches and memory loss, claimed as residuals of the in-
service head trauma.  The veteran also noted one seizure in 
1993.  He reported no additional seizures, but noted that he 
was on medication for seizure control.  On examination, the 
veteran was alert, oriented, and cooperative.  He had 
problems with recent memory, and his insight and judgment 
were fair.  There was no aphasia, apraxia or agnosia.  There 
was no impairment of the cranial nerves.  Coordination was 
normal.  Motor and sensory function was normal.  The 
diagnosis was status post trauma to head; post-traumatic 
headaches by history, and seizure disorder secondary to viral 
meningoencephalitis according to September 12, 1993 discharge 
summary.

The veteran and his wife testified at a personal hearing 
before a Hearing Officer at the RO in May 1998.  At the 
hearing, the veteran and his wife presented copies of 
purported correspondence between the veteran's wife and the 
veteran written during the time the veteran served in 
Vietnam.  The letters refer to a five day hospitalization for 
"nerves."  

At VA examination in June 2002, the veteran appeared clean 
and adequately dressed, although unshaven.  His mood was 
anxious and his affect was blunted.  Attention was fair, 
concentration fair, and memory was poor.  Speech was clear, 
coherent and rapid.  He was not hallucinating, was not 
suicidal or homicidal.  Insight and judgment were fair.  The 
veteran exhibited fair impulse control.  The diagnosis was 
schizophrenia, residual type, with anxiety features.  The 
examiner reviewed the claims file and noted that the hospital 
records describing the history of the head trauma did not 
report any fracture, psychotic symptomatology, cognitive 
deficits or a behavior that would warrant a diagnosis of a 
psychiatric condition at that time, or previously.  The 
veteran's military discharge evaluation as well as his 
service medical records contained no evidence of any 
psychiatric condition or symptomatology.  Based on the 
evaluations, records, and documents, the examiner considered 
that it was not as likely as not that any psychiatric illness 
diagnosed was related to service, including the head injury.  
The examiner further noted that, "Only by taking into 
consideration, and considering as valid and true the 
certificates written by different physicians, available in 
the claims folder (without any evidence of treatment 
records), we could state that the psychosis manifested has 
been present within one year of his military discharge."  

At another VA examination in July 2002, the veteran reported 
that he had suffered from headaches since the in-service head 
trauma.  Physical examination was essentially unremarkable.  
The diagnosis was (1) Status post open head injury in 1968; 
(2) posttraumatic headaches with migraine characteristics 
(the examiner opined that the headaches were significantly 
related to the 1968 head injury); (3) Seizure disorder by 
history - not related to the trauma in 1968, but rather, the 
seizure disorder is related to a viral meningoencephalitis in 
1993; 

It is my opinion that the only 
symptomatology that the patient 
complained that can be directly 
attributed to the trauma that he received 
while in service is the constant 
headaches.  The headaches seems to be 
moderately severe at the moment.  It has 
been clearly documented in the literature 
that posttraumatic migraine headaches or 
vascular headaches is a common 
neurological entity.  No other 
symptomatologies should be directly 
related to his trauma in 1968.  
Specifically, his nervous condition 
should not be attributed to the 
concussion that he had while in service.  
As per the report, it is clearly evident 
that the patient had poor impulse control 
prior to the concussion as this is 
actually the event that provoked the 
incident with the police per the 
patient's own report.  

Received at the RO in December 2006, and received at the 
Board in December 2007, was a private psychiatric evaluation 
report prepared by Jose L. Raimundi Melendez, M.D.  Dr. 
Melendez indicated that he treated the veteran from January 
2005 to October 2006.  Dr. Raimundi Melendez noted that the 
veteran began presenting emotional symptoms while in Vietnam, 
which was the reason why he claimed that he was hospitalized 
for five days.  The doctor also commented on the veteran's 
father's declaration that the veteran appeared extremely 
nervous and restless and was taken to Fort Brooke, where Army 
physicians prescribed him medications.  This incident 
reportedly occurred prior to the head injury.  The doctor 
pointed out that the veteran's emotional symptoms were 
present before and after the May 1968 head trauma, and that 
those symptoms were compatible with a psychotic disorder, 
diagnosed as undifferentiated schizophrenia.  The doctor 
therefore opined that the veteran's symptoms began presenting 
even before he left service, or at the very least, within the 
first post-service year.  

Although this newly submitted medical opinion is presumed 
credible for purposes of reopening the veteran's previously 
denied claim, it does not provide the required nexus 
necessary to warrant service connection.  When it is viewed 
in conjunction with all of the other medical and lay evidence 
of record, it weighs against the claim.  

There is still no medical evidence, including treatment 
records, of any psychiatric disorder during service or within 
the first post-service year.  Although the veteran reported 
to his family and on his Report of Medical History at 
discharge that he felt nervous, there is simply no indication 
that that his claimed nervousness was the onset of his 
schizophrenia.  Significantly, the newly submitted medical 
opinion is based on the veteran's own rendition of his 
history.  Dr. Raimundi-Melendez acknowledged that he did not 
treat the veteran during service or within the post-service 
year.  As such, his opinion is based on the veteran's 
reported history and lay statements submitted on his behalf, 
without any supplementary independent medical opinion 
regarding the accuracy of that history.  This opinion, along 
with the previous declarations of private physicians carry 
little, if any, probative value, particularly given the fact 
that none of those private physicians have been unable to 
provide any actual treatment records to show that the 
purported treatment actually took place.   On a factual 
basis, the Board specifically declines to accept the 
statements of treatment by the private physicians as 
competent, credible evidence because of their inability to 
produce any contemporaneous records of such treatment.

Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute medical evidence of the 
required nexus.  LeShore v. Brown, 8 Vet. App. 407, 409 
(1995).  The recorded histories in the medical reports, 
therefore, do not constitute competent evidence of a nexus 
between the veteran's current schizophrenia and service.

That notwithstanding, the veteran can attest to factual 
matters of which he had first-hand knowledge, e.g., 
experiencing stress, anxiety and nervousness in service, for 
example.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation of the current disability are 
not competent evidence of a nexus to his service.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Lay evidence is one type of evidence that must be considered 
and competent lay evidence can be sufficient in and of 
itself.  The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against lay statements.

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  The relevance 
of lay evidence is not limited to the third situation, but 
extends to the first two as well.  Whether lay evidence is 
competent and sufficient in a particular case is a fact 
issue.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir 2007).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  Accordingly, VA examinations were 
conducted.  

The VA examiners opined, after a thorough review of the 
claims file in its entirety, that the veteran's schizophrenia 
did not begin during service, and is not related to the in-
service head injury.  This evidence is highly probative 
because the VA opinions are based on the totality of the 
evidence, including the numerous private doctors' statements, 
and their own objective findings.  

The veteran's lay assertions regarding in-service onset of 
schizophrenia and/or a nexus between the in-service head 
trauma and the schizophrenia is outweighed by the lack of 
objective evidence, including the service medical records 
which do not show an in-service psychiatric condition, as 
well as the opinions of the VA examiners.  

Also weighing against the claim is the lack of any objective 
medical findings of a psychiatric disorder during the first 
post-service year.  In other words, the credibility of the 
veteran's testimony, the lay statements, and the private 
doctor's declarations, must be weighed against the other 
evidence of record, including the objective findings showing 
no psychiatric disorder in service or during the first post-
service year.  A prolonged period without medical complaint 
can be considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also, Jordan v. 
Principi, 17 Vet. App. 261 (2003).   

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of a psychiatric disorder 
during service in this case is supported by affirmative 
evidence which tends to show that the veteran's psychiatric 
disorder is not related to any in-service injury and was not 
incurred during service or during the first post-service 
year.  

To warrant service connection, there must be a nexus between 
the veteran's current disability and service, and, although 
the veteran is competent to state that he suffered from 
emotional problems and nervousness during service, this 
evidence must be weighed against the other evidence of 
record, which includes objective evidence of no in-service 
psychiatric disorder and no nexus between the in-service head 
trauma and the schizophrenia.  Continuing to submit 
declarations from family and friends who reportedly noticed 
emotional changes after the veteran's return from Vietnam, as 
well as private medical opinions that are based on the 
veteran's self-reported history and lay statements from 
family and friends will not change the ultimate outcome in 
this case.  The significant link that is lacking in this case 
is nexus evidence showing actual treatment for, and/or 
diagnosis of a psychiatric disorder either during service or 
within the first post-service year; and additional medical 
opinions based on the veteran's self reported history will 
not provide the necessary nexus in this case.  It is 
acknowledged that the veteran had emotional difficulty upon 
his return from Vietnam; however, there is no indication that 
his emotional trouble was the onset of a psychosis.  The 
veteran may very well have had emotional problems which began 
during service in Vietnam; however, that does not equate to a 
diagnosis of schizophrenia, or any other psychosis.  

The preponderance of the evidence is against the claim of 
service connection for a psychiatric disorder; there is no 
doubt to be resolved; and service connection for a 
psychiatric disorder is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


II.  Increased Ratings

The veteran seeks a compensable rating for the service-
connected brain concussion scar.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The rating schedule also provides that when an unlisted 
disability is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

During the pendency of veteran's claim, the criteria for 
rating scars and disfigurement, pursuant to the schedule of 
ratings for skin under 38 C.F.R. § 4.118 Diagnostic Codes 
7800 -7819, were revised effective August 30, 2002.  See 67 
Fed. Reg. 49,590 (July 31, 2002).

When a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change, as long as the application would not produce 
retroactive effects. VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Under the rating criteria in effect prior to August 30, 2002, 
disfiguring scars of the head, face, or neck are evaluated as 
0 percent disabling if there is slight disfigurement; a 10 
percent rating is provided if the disability is moderate and 
disfiguring, a 30 percent rating is assigned when the 
disability is severe, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles; and a 
50 percent evaluation is assigned when there is a complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (2002).

Under the pertinent criteria in effect prior to August 30, 
2002, 38 C.F.R. § 4.118, Diagnostic Code 7803 provides for 
the assignment of a 10 percent rating for superficial scars 
that are poorly nourished with repeated ulceration.  
Diagnostic Code 7804 provides for the assignment of a 10 
percent rating for superficial scars that are tender and 
painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804.  Other scars are rated on the 
limitation of function of the part affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  Under the old criteria, burn 
scars are rated pursuant to Diagnostic Code 7801 and 7802.  

Under the revised criteria in effect since August 30, 2002, 
disfigurement of the head, face, or neck with one 
characteristic of disfigurement warrants a 10 percent 
evaluation under 38 C.F.R. § 4.118, Diagnostic Code 7800.  
Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of disfigurement 
warrants a 30 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of two features or paired sets 
of features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with four or five 
characteristics of disfigurement warrants a 50 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2007).  

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  38 C.F.R. § 4.118, 
Diagnostic Code 7800 at Note (1) (2007).

Under the revised criteria in effect since August 30, 2002, 
superficial and unstable scars warrant a 10 percent 
evaluation pursuant to Diagnostic Code 7803.  38 C.F.R. § 
4.118, Diagnostic Code 7803 (2007).  An unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Id. at Note (1) (2007).  

Under the revised criteria in effect since August 30, 2002, 
superficial scars that are painful on examination warrant a 
10 percent evaluation pursuant to Diagnostic Code 7804.  Note 
(1) defines a superficial scar as one not associated with 
underlying soft tissue damage.  Scars are otherwise rated 
based on limitation of function of affected part pursuant to 
Diagnostic Code 7805.  38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (2007).

Under the revised criteria in effect since August 30, 2002, 
Diagnostic Codes 7801 and 7802 are not applicable in this 
case as they provide ratings for scars other than the head 
face or neck.  

As demonstrated on VA examinations in July 1996 and April 
2007, the veteran's service-connected brain concussion scar 
does not warrant a compensable rating under either the 
criteria in effect prior to August 30, 2002 or since August 
30, 2002.  

VA examination in July 1996 revealed an almost imperceptible 
2 cm long scar at the left frontal area on the scalp.  The 
scar is 1 mm wide, linear shaped, with loss of color, not 
tender to palpation.  The scar was not inflamed, not swollen, 
had no depression, had a good vascular supply, no 
ulcerations, no adherence and no herniations.  It was not 
cosmetically disfiguring and did not affect the function of 
the part affected.  The diagnosis was residuals, brain 
contusion scar, healed.  

At VA examination in April 2007, the veteran's service-
connected brain concussion scar was located at the left front 
of the scalp.  The scar measured a maximum width of 2 mm, 
maximum length of 2 cm.  There was no tenderness on 
palpation, no adherence to underlying tissue, no limitation 
of motion or loss of function, no underlying soft tissue 
damage, no skin ulceration or breakdown over the scar, no 
underlying tissue loss, no elevation, no depression, and no 
disfigurement of the head, face or neck.  The scar was the 
same color as normal skin.  Texture of the scarred area was 
normal, and the scar was neither indurated nor inflexible.  

The above VA examination reports describe the veteran's scar 
as essentially not at all disfiguring, and not at all 
painful.  Moreover, the scar does not cause limitation of 
function.  Thus, the criteria for the assignment of a 
compensable rating have not been met at any time during the 
appeal period.  There are no distinct time periods where the 
veteran's symptoms warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

The preponderance of the evidence is against the claim for an 
increased (compensable) rating for the service-connected 
scar; there is no doubt to be resolved; and an increased 
rating is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 
4.3.  


ORDER

New and material evidence has been received to reopen a claim 
of service connection for a psychiatric disorder, to this 
extent only, the appeal is granted.

Service connection for a psychiatric disorder is denied.

An increased (compensable) rating for the service-connected 
brain concussion scar is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


